Citation Nr: 1241876	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a psychiatric disability, to include on a secondary basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a psychiatric disability.  He claims it is secondary to his service-connected acne vulgaris with scarring.  Following a VA psychiatric examination in December 2009, the diagnoses were alcohol dependence and bipolar disorder, not otherwise specified.  The examiner commented that the Veteran's problems with depression and anxiety were not caused or aggravated by his acne.  She stated that his low mood related to his acne was against a background of an extensive history of alcohol dependence and a bipolar disorder diagnosis.  She added that the Veteran's acne appeared to be very mild.  It does not appear that the examiner addressed the issue of whether the Veteran's bipolar disorder was caused or aggravated by his service-connected acne.

The Board notes the Veteran submitted a claim for service connection for anxiety and depression in May 2009.  In the January 2010 rating action, the RO denied service connection for bipolar disorder, claimed as anxiety disorder to include depression.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board will consider any diagnosed psychiatric disability the Veteran has.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who conducted the December 2009 VA psychiatric examination.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected acne vulgaris with scarring caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the diagnosed bipolar disorder.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner who conducted the December 2009 VA examination is not available, schedule a VA psychiatric examination and request the examiner respond to the question set forth above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


